PD-0526-15
                                                          COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                        Transmitted 10/26/2015 4:51:46 PM
                                                          Accepted 10/26/2015 4:58:41 PM
 October 28, 2015                                                          ABEL ACOSTA
                               No. PD-0526-15                                      CLERK



                    IN THE COURT OF CRIMINAL APPEALS

                         OF THE STATE OF TEXAS


THE STATE OF TEXAS,                                            Appellant
v.
VICTOR MANUEL SCHUNIOR, JR.,                                    Appellee


                                 * * * * *

       STATE’S NOTICE OF ERRATA IN THE STATE’S BRIEF

                                 * * * * *



                            ISIDRO R. ALANIZ
                           DISTRICT ATTORNEY
                             49th Judicial District

                                     By:
                        DAVID L. REUTHINGER, JR.
                         Assistant District Attorney,
                           Bar I.D. No. 24053936
                                   No. PD-0526-15



                  IN THE COURT OF CRIMINAL APPEALS

                           OF THE STATE OF TEXAS



THE STATE OF TEXAS,                                                        Appellant
v.
VICTOR MANUEL SCHUNIOR, JR.,                                                Appellee



                                    * * * * *

         STATE’S NOTICE OF ERRATA IN THE STATE’S BRIEF

                                     * * * * *

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Comes now the State of Texas, by and through its Assistant District Attorney,

and respectfully informs the Court of a minor error in the State’s Brief on the Merits

filed today, October 26, 2015.

      The certificate of service on page 49 of the brief states that service was

accomplished “on this the 23rd day of October, 2015.” The correct date is the 26th

day of October, 2015.

      (Signature page to follow)
                                            Respectfully submitted,

                                            ISIDRO R. ALANIZ
                                            DISTRICT ATTORNEY
                                            49th Judicial District

                                            By: ___/s/____________

                                            David L. Reuthinger, Jr.
                                            Assistant District Attorney for
                                            THE STATE OF TEXAS
                                            Webb and Zapata Counties,
                                            49th Judicial District
                                            1110 Victoria St., Suite 401
                                            Laredo, Texas 78040
                                            (956) 523-4900
                                            (956) 523-5070 (Fax)
                                            Bar No. 24053936
                                            dreuthinger@webbcountytx.gov
                                            ATTORNEY FOR APPELLANT

                        CERTIFICATE OF SERVICE

      A copy of the foregoing State’s Notice of Errata has been e-served on

October 26, 2015 to:

      * Roberto Balli, Attorney for Appellee, at robertoballi@sbcglobal.net.

      * The State Prosecuting Attorney, information@spa.texas.gov.




                                         ___________________/s/____________
                                           DAVID L. REUTHINGER, JR.